NOTICE: All slip opinions and orders are subject to formal
revision and are superseded by the advance sheets and bound
volumes of the Official Reports. If you find a typographical
error or other formal error, please notify the Reporter of
Decisions, Supreme Judicial Court, John Adams Courthouse, 1
Pemberton Square, Suite 2500, Boston, MA, 02108-1750; (617) 557-
1030; SJCReporter@sjc.state.ma.us

SJC-12514

                    COMMONWEALTH   vs.   SHEA BRAUNE.



        Essex.         October 4, 2018. - January 29, 2019.

   Present:    Gants, C.J., Lenk, Gaziano, Lowy, Budd, Cypher, &
                             Kafker, JJ.


Money Laundering.     Statute, Construction.    Words, "Designed to
     conceal."



     Indictments found and returned in the Superior Court
Department on December 30, 2015.

    The cases were tried before Joshua I. Wall, J.

     The Supreme Judicial Court granted an application for
direct appellate review.


     Alexandra H. Deal for the defendant.
     Philip A. Mallard, Assistant District Attorney, for the
Commonwealth.


    LOWY, J.    The defendant, Shea Braune, was convicted of

receiving stolen property and money laundering after she and her

girlfriend, Romi Kimell, used over $300,000 in cash that Kimell

had stolen from her mother and stepfather to fund a lavish
                                                                   2


lifestyle.    In an ill-fated attempt to cover their tracks,

Kimell gave a substantial amount of the stolen cash to Braune,

who deposited it into her checking account through a series of

transactions, each under $10,000, later claiming to have

received the money in an inheritance.    A subset of these

deposits forms the basis for Braune's money laundering

conviction.    On appeal, Braune argues that the evidence was

insufficient as a matter of law to establish "concealment" money

laundering, in violation of G. L. c. 267A, § 2 (2) (ii) (A),

where she openly deposited the money into her checking account

using her own name.    Because we conclude that the evidence was

sufficient for a rational jury to conclude that Braune's

deposits were designed, in whole or in part, to conceal the

nature, location, source, ownership, or control of the stolen

funds, we affirm.

     Background.    Viewing the evidence in the light most

favorable to the Commonwealth, the jury could have found the

following facts.    In the fall of 2013, when the victims, James

and Janice Welling,1 went to stay at their Florida home for the

winter, they left over $300,000 in cash (packaged in stacks of

fifty and one hundred dollar bills), along with a few items of

Janice's jewelry, in a box that was taped shut and stored in a


     1 For clarity, we refer to the couple either collectively as
the Wellings, or individually by their first names.
                                                                   3


locked closet in the master bedroom of their North Andover home.2

The only other person who knew about the box was Janice's

daughter, Kimell.

     Kimell had enjoyed a close relationship with her mother and

James, who was Kimell's stepfather, and the Wellings had

provided significant financial support to Kimell throughout her

life.    However, the relationship had soured shortly before the

time in question.3   While the Wellings were in Florida, Kimell

began to remove cash from the box in the Wellings' master

closet.   Kimell provided some of the cash to Braune.   Braune

then made a series of deposits into her checking account, each

under $10,000,4 using the stolen money.

     At a certain point, Kimell took the remaining contents of

the box and replaced them with a duffel bag full of copy paper,

resealing the box and restoring it to its place in the closet.5




     2 According to James, the box contained anywhere from
$300,000 to $600,000, possibly more.

     3 James had made unwelcome sexual advances toward Kimell
during an approximately eighteen-month period beginning in 2011,
which Kimell had rejected. In addition, James had expressed
disapproval of Kimell's romantic relationship with Braune.

     4 The jury heard evidence that cash transactions over
$10,000 must be reported to the Federal government. See 31
U.S.C. § 5313(a) (2012); 31 C.F.R. § 1010.311 (2013).

     5 The jury saw date-stamped, security-camera footage of
Kimell leaving the Wellings' house in North Andover on April 27,
2014, with a large black garbage bag over her shoulder.
                                                                    4


Kimell informed her mother that she and Braune were moving to

California and that Braune had received a large inheritance.

During and after the move to California, Braune's pattern of

making successive, large cash deposits -- each under $10,000 --

continued, as did a pattern of lavish spending by Kimell and

Braune.6

     The Wellings did not discover that the cash and jewelry

were missing until October 2014, and did not immediately report

the incident to police.   Instead, they confronted Kimell about

the missing money, and when she denied any involvement, they

hired a private investigator to look into the matter.

     In July of 2015, Kimell filed a petition for bankruptcy in

a Federal bankruptcy court in California.   James intervened in

that proceeding, and his attorney deposed Kimell and Braune.      In

their sworn deposition testimony, which was later entered as an

exhibit in the criminal trial in Massachusetts, Kimell and

Braune reiterated their claim that Braune had used money from an

inheritance to support their lavish lifestyle.7


     6 The two stayed at expensive hotels, took trips to Paris,
Las Vegas, and Aruba, and purchased a new vehicle, among other
large expenditures.

     7 Braune claimed to have received $75,000 in cash   as an
inheritance from her grandfather in 1998. She further    claimed
that she kept the money in a box and did not spend any   of it
until 2014, when she began to use it, along with about   $15,000
in savings and other inheritance money, to pay for the   expenses
she and Kimell incurred during and after their move to
                                                                   5


    Shortly after the defendant filed the petition for

bankruptcy, the Massachusetts State police worked with law

enforcement officials in California to execute a search of the

home that Braune and Kimell shared in San Diego.   Among other

things, the police recovered, from Kimell's bedroom, jewelry

matching that which Janice had reported missing; and from the

closet in Braune's bedroom, a total of $130,110 in United States

currency, stored in a backpack and a cardboard box and packaged

mainly in stacks of fifty and one hundred dollar bills,

consistent with James's description of the missing money.

    Discussion.   In assessing the sufficiency of the evidence,

we ask "whether, after viewing the evidence in the light most

favorable to the prosecution, any rational trier of fact could

have found the essential elements of the crime beyond a

reasonable doubt" (emphasis in original).   Commonwealth v.

Latimore, 378 Mass. 671, 677 (1979), quoting Jackson v.

Virginia, 443 U.S. 307, 319 (1979).   Circumstantial evidence may

be sufficient to prove guilt beyond a reasonable doubt,

Commonwealth v. Grandison, 433 Mass. 135, 141 (2001), and the

inferences drawn from such evidence "need not be necessary

and inescapable, only reasonable and possible."    Commonwealth v.




California. However, Braune and Kimell's spending during the
relevant time period exceeded $250,000, not including over
$130,000 in cash that the police later recovered from Braune.
                                                                  6


Goddard, 476 Mass. 443, 449 (2017), quoting Commonwealth v.

Jones, 432 Mass. 623, 628 (2000).

     The Massachusetts money laundering statute, G. L. c. 267A,

§ 2, provides in relevant part:8

     "Whoever knowingly . . . (2) engages in a transaction
     involving a monetary instrument or other property
     known to be derived from criminal activity . . . (ii)
     knowing that the transaction is designed in whole or
     in part either to: (A) conceal or disguise the
     nature, location, source, ownership or control of the
     property derived from criminal activity; or (B) avoid
     a [Federal or State] transaction reporting requirement
     . . . shall be guilty of the crime of money laundering
     . . ."

Braune was convicted of concealment money laundering in

violation of G. L. c. 267A, § 2 (2) (ii) (A).9




     8 The first prong of G. L. c. 267A, § 2, omitted in the
text, deals, broadly speaking, with "transportation" money
laundering, rather than "transaction" money laundering. Under
the umbrella of "transaction" money laundering, there are two
broad subcategories: § 2 (2) (i), omitted in the text, which
deals with "promotion" money laundering; and § 2 (2) (ii),
reproduced in the text, which itself has two subparts: subpart
(A), which deals with "concealment" money laundering; and
subpart (B), sometimes referred to as the "structuring" prong,
which deals with transactions designed to avoid a State or
Federal reporting requirement.

     9 The Commonwealth originally proceeded under subparts (A)
and (B) of G. L. c. 267A, § 2 (2) (ii). But after the trial
judge found that there was insufficient evidence under subpart
(B) (the "structuring" prong) as to any transaction occurring
prior to the date that Kimell was recorded leaving the house
with the garbage bag, the Commonwealth elected to proceed under
subpart (A) (the "concealment" prong) as its sole theory of
liability.
                                                                  7


     Here, at least three forms of evidence typically

associated with concealment money laundering were present:

(1) the false statements made by the defendant and Kimell,

initially to Kimell's mother and then later in sworn

deposition testimony, that the money was part of an

inheritance that Braune received from her grandfather,

suggested an intent to conceal; (2) the structure of the

defendant's deposits, which were staggered over time and

confined to amounts below the reporting threshold,

supported an inference of a design to conceal; and (3) the

use of the defendant as a third party to deposit the money

supported an inference of an intent to distance the money

from Kimell and the Wellings, in other words, an intent to

conceal the nature, source, ownership, or control of the

stolen funds.   As discussed below, the combination of these

factors persuades us that the evidence was sufficient to

establish a design to conceal under G. L. c. 267A, § 2 (2)

(ii) (A).10

     The language of § 2 (2) (ii) mirrors the language of the

Federal money laundering statute, in particular its requirement

that the defendant engage in the subject transaction "knowing

that the transaction is designed in whole or in part . . . (i)


     10We need not consider whether any one of these factors, in
isolation, would be sufficient to convict.
                                                                   8


to conceal or disguise the nature, the location, the source, the

ownership, or the control of the proceeds of specified unlawful

activity; or (ii) to avoid a transaction reporting requirement

under State or Federal law."   18 U.S.C. § 1956(a)(1)(B) (2012).

Where, as here, our State statute "largely replicates" a cognate

provision of Federal law, we consider the Federal courts'

interpretation of the Federal statute "highly persuasive" in

interpreting our own law.   Commonwealth v. Eberhart, 461 Mass.
809, 815 (2012), quoting Commonwealth v. Colon, 81 Mass. App.

Ct. 8, 12, 14 (2011).

     In Cuellar v. United States, 553 U.S. 550, 556-557 (2008),

the United States Supreme Court interpreted the "designed . . .

to conceal" requirement of a neighboring provision of the

Federal money laundering statute, 18 U.S.C. § 1956(a)(2)(B)(i),

which applies to transportation money laundering rather than

transaction money laundering.11   More specifically, the Court

addressed whether evidence that the defendant hid the proceeds




     11Because the language of the "designed . . . to conceal"
requirement in 18 U.S.C. § 1956(a)(2)(B)(i) is identical to that
in § 1956(a)(1)(B)(i), United States Courts of Appeals have
consistently held that the holding in Cuellar v. United States,
553 U.S. 550 (2008), applies equally to cases involving
transaction money laundering under § 1956(a)(1)(B)(i). See,
e.g., United States v. Faulkenberry, 614 F.3d 573, 586 (6th Cir.
2010); United States v. Cedeno-Perez, 579 F.3d 54, 60-61 (1st
Cir. 2009), cert. denied, 558 U.S. 1127 (2010); United States v.
Brown, 553 F.3d 768, 786 n.56 (5th Cir. 2008), cert. denied, 558
U.S. 897 (2009).
                                                                           9


of illicit drug transactions in a secret compartment of a

vehicle while transporting the funds across the border to Mexico

was sufficient to establish a design to conceal.       Id. at 553-

554, 561.

       The Court observed that "when an act is 'designed to' do

something, the most natural reading is that it has that

something as its purpose."   Id. at 563-564.       Thus, in the

context of concealment money laundering, "'design' means purpose

or plan; i.e., the intended aim of the transportation."           Id. at

563.   Accordingly, the Court held that concealment money

laundering "requires proof that the purpose -- not merely

effect -- of the transportation was to conceal or disguise a

listed attribute" of the funds.      Id. at 567.

       In so holding, the Cuellar Court rejected the proposition

that the "designed . . . to conceal" element of the Federal

money laundering statute requires the prosecution "[to] prove

that the defendant attempted to create the appearance of

legitimate wealth."    Id. at 557.    Rather, in Cuellar, "what the

Government had to prove was that [the defendant] knew that

taking the funds to Mexico [i.e., the transportation] was

'designed,' at least in part, to conceal or disguise their

'nature,' 'location,' 'source,' 'ownership,' or 'control.'"          Id.

at 562.
                                                                 10


       On the facts presented in Cuellar, the Court held that

although evidence of the secretive manner in which the funds

were transported "was plainly probative of an underlying goal to

prevent the funds from being detected while he drove them from

the United States to Mexico," id. at 566, that evidence was

insufficient, standing alone, to establish that the

transportation of the money was designed to conceal a listed

attribute of the funds, especially where the government's own

expert witness had testified that the purpose of the

transportation was to compensate the leaders of the drug

operation.   Id. at 566-568.   Simply put, "[t]here is a

difference between concealing something to transport it, and

transporting something to conceal it, . . . that is, how one

moves the money is distinct from why one moves the money"

(emphasis in original; quotation and citation omitted).     Id. at

566.

       To be clear, "[c]oncealing or disguising a listed attribute

need be only one of the purposes of the transportation [or

transaction]."   Id. at 566 n.7.   See United States v.

Faulkenberry, 614 F.3d 573, 586 (6th Cir. 2010), quoting 18

U.S.C. § 1956(a)(1)(B) (holding, post-Cuellar, in case of

transaction money laundering under 18 U.S.C. § 1956[a][1][B],

that concealment need not "be the only purpose of the

transaction," where "the statute requires only that the
                                                                   11


transaction be designed 'in whole or in part' to conceal"

[emphasis in original]).   So it is with G. L. c. 267A,

§ 2 (2) (ii), which replicates the phrasing "in whole or in

part" in its "designed . . . [to] conceal" requirement.12

     Still, taken to the extreme, almost any transaction

involving stolen funds could be characterized as designed, at

least in part, to conceal a listed attribute of the funds,

because every transaction takes the money one step further from

its illicit source.   Cf. United States v. Valdez, 726 F.3d 684,

690 (5th Cir. 2013), quoting United States v. Willey, 57 F.3d
1374, 1384 (5th Cir.), cert. denied, 516 U.S. 1029 (1995) ("In

one sense, the acquisition of any asset with the proceeds of

illegal activity conceals those proceeds by converting them into

a different and more legitimate-appearing form" [emphasis in

original]).

     Recognizing this, United States Courts of Appeals in

several circuits have taken different approaches to grafting a

workable limiting principle onto the "designed . . . to conceal"

element of the Federal money laundering statute.13   We find the


     12Thus, Braune's assertion, even if true, that the deposits
were designed to allow the defendants to spend the money, does
not end the inquiry.

     13See, e.g., United States v. Cessa, 785 F.3d 165, 175-176
(5th Cir.), cert. denied sub nom. Trevino Morales v. United
States, 136 S. Ct. 522 (2015), quoting Brown, 553 F.3d at 787
(holding, post-Cuellar, that "the government must demonstrate
                                                                     12


United States Court of Appeals for the Sixth Circuit's

formulation, which holds that concealment must be "an animating

purpose" of the transaction, Faulkenberry, 614 F.3d at 586, to

be instructive in this regard.    In such an analysis,

"[c]oncealment -- even deliberate concealment -- as mere

facilitation of some other purpose, is not enough to convict"

(emphasis in original).   Id.    Rather, what the prosecution must

show is that concealment was one of the purposes that motivated

or "drove [the defendant] to engage in the transaction in the

first place."   Id.   See Webster's Third New International

Dictionary 85-86 (1969) (defining "animate" as "to move to

action:   motivate, prompt, incite:   stir up").14



that the charged transactions had the purpose -- not merely the
effect -- of 'mak[ing] it more difficult for the government to
trace and demonstrate the nature of th[e] funds'");
Faulkenberry, 614 F.3d at 586 (holding, post-Cuellar, that
concealment must be "an animating purpose" of transaction);
United States v. Johnson, 440 F.3d 1286, 1293 (11th Cir. 2006)
(per curiam) (holding, pre-Cuellar, that "[t]here must be some
evidence that the funds are more concealed after the transaction
is completed than before"); United States v. Esterman, 324 F.3d
565, 573 (7th Cir. 2003) (holding, pre-Cuellar, that conviction
under 18 U.S.C. § 1956[a][1][B][i] requires "concrete evidence"
of intent to conceal, whether direct or circumstantial); United
States v. Garcia-Emanuel, 14 F.3d 1469, 1474, 1476 (10th Cir.
1994) (identifying, pre-Cuellar, "two disciplines" that courts
enforce with respect to Federal money laundering statute: [1]
"this is a concealment statute -- not a spending statute," and
[2] "evidence of concealment must be substantial").

    14 As noted above, this does not require that concealment be
the sole purpose -- or even the dominant or primary purpose --
of the transaction. See Cuellar, 553 U.S. at 566 n.7;
Faulkenberry, 614 F.3d at 586.
                                                                  13


    Moreover, evidence of the "structure" of a transaction,

that is, evidence of the manner in which a transaction was

carried out, in terms of timing, amount, complexity, use of a

third party, or some other relevant aspect, may be probative of

whether the transaction had concealment as one of its purposes.

See Faulkenberry, 614 F.3d at 586, quoting Cuellar, 553 U.S. at

565 (noting that because "'purpose and structure are often

related[,]' . . . proof that a transaction was structured to

conceal a listed attribute of the funds can yield an inference

that concealment was a purpose of the transaction").   See also

United States v. Elder, 682 F.3d 1065, 1072 (8th Cir. 2012)

(evidence sufficient for concealment money laundering where,

among other things, defendant "instruct[ed] his intermediary

. . . to limit bank deposits to amounts less than $10,000");

Brown, 553 F.3d at 787 (evidence sufficient for concealment

money laundering where "transactions were in cash so that they

were not easily tracked" and "[m]ost deposits were below ten

thousand dollars so as to avoid setting off any reporting

requirements that might then lead to unwanted attention

concerning the funds' nature"); United States v. Villarini, 238
F.3d 530, 533 (4th Cir. 2001) (evidence sufficient for

concealment money laundering where defendant "did not deposit

the entire $83,000 in a single bank transaction, and instead
                                                                  14


made four transactions, each involving less than $3,000, at two-

to-four-week intervals").

    In sum, we conclude that to satisfy the requirement under

G. L. c. 267A, § 2 (2) (ii) (A), that a transaction be "designed

in whole or in part . . . [to] conceal or disguise the nature,

location, source, ownership or control" of stolen funds, the

Commonwealth must demonstrate that concealment was an animating

purpose of the transaction.   In other words, concealment must be

proved to have been one of the purposes that motivated or drove

the defendant to engage in the transaction, not merely an

incidental attribute or effect of the transaction.   In making

this determination, evidence that the structure of the

transaction served to conceal a listed attribute of the funds

will be probative of whether concealment was an animating

purpose of the transaction.

    The defendant suggests that allowing evidence of structure

to support an inference of a design to conceal improperly

conflates subparts (A) (the "concealment" prong) and (B) (the

"structuring" prong) of G. L. c. 267A, § 2 (2) (ii), and is

contrary to legislative intent.   We disagree.   That the evidence

used to convict under subparts (A) and (B) may overlap does not

vitiate the Legislature's intent to create two separate crimes.

This is so because, although evidence of structure, in and of

itself, may be sufficient to show an intent to avoid a reporting
                                                                  15


requirement under G. L. c. 267A, § 2 (2) (ii) (B), such evidence

is probative, but generally not sufficient, standing alone, to

establish a design to conceal under G. L. c. 267A,

§ 2 (2) (ii) (A).   Cf. Cuellar, 553 U.S. at 566 (noting that

"secretive aspects" of transportation "may be circumstantial

evidence that the transportation itself was intended to avoid

detection of the funds," but that "its probative force, in that

context, is weak"); Faulkenberry, 614 F.3d at 586 (noting that,

while evidence of structure "can yield an inference" of design

to conceal under 18 U.S.C. § 1956[a][1][B], it is not "enough"

that transaction was "structured to conceal the nature of the

illicit funds" [emphasis in original]); United States v. Garcia-

Emanuel, 14 F.3d 1469, 1478 (10th Cir. 1994) (noting that

evidence of "pattern of deposits," each under $10,000, would

provide "straightforward" proof under § 1956[a][1][B][ii], and

although inference is "considerably weaker" under

§ 1956[a][1][B][i], it is "[n]evertheless" evidence of design to

conceal).

    In this respect, our holding is consistent with the

familiar and well-established principle of criminal law that

"[i]ntent is a factual matter that may be proved by

circumstantial evidence" (citation omitted).   Commonwealth v.

Walters, 472 Mass. 680, 693 (2015).   See Commonwealth v. Ellis,

356 Mass. 574, 578–579 (1970) ("A person's . . . intent . . . is
                                                                   16


a matter of fact, which may not be susceptible of proof by

direct evidence.   In that event resort must be had, and

frequently is had, to proof by inference from all the facts and

circumstances developed at the trial" [citation omitted]);

Commonwealth v. Hayes, 114 Mass. 282, 285 (1873) ("intent may,

and generally must, be proved by circumstantial evidence").

    Moreover, to be relevant and admissible, there is no

requirement that an individual piece of circumstantial evidence

be sufficient, standing alone, to prove a material fact.     See

Commonwealth v. Pickering, 479 Mass. 589, 597 (2018);

Commonwealth v. Gerhardt, 477 Mass. 775, 782 (2017);

Commonwealth v. Sicari, 434 Mass. 732, 750 (2001), cert. denied,

534 U.S. 1142 (2002).   "An item of evidence, being but a single

link in the chain of proof, need not prove conclusively the

proposition for which it is offered" (footnote omitted).     1

McCormick on Evidence § 185, at 999 (K.S. Broun ed., 7th ed.

2013).   "A brick is not a wall."   Id. at 1000.

    The question we must consider is whether the circumstantial

evidence in this case, taken together, was sufficient to permit

a rational jury to conclude that an animating purpose of the
                                                                  17


alleged money-laundering deposits was to conceal a listed

attribute of the funds.15   We conclude that it was.16

     In Garcia-Emanuel, 14 F.3d at 1475, the United States Court

of Appeals for the Tenth Circuit noted that "a variety of types

of evidence have been cited by this and other circuits as

supportive of evidence of intent to disguise or conceal,"

including

     "statements by a defendant probative of intent to
     conceal; unusual secrecy surrounding the
     transaction; structuring the transaction in a way to avoid
     attention; depositing illegal profits in the bank account
     of a legitimate business; highly irregular features of the
     transaction; using third parties to conceal the real
     owner; a series of unusual financial moves cumulating in
     the transaction; or expert testimony on practices of
     criminals" (footnotes omitted).

Id. at 1475-1476.   Here, as noted above, the Commonwealth's case

included at least three of the categories of evidence typically




     15The defendant originally challenged the Commonwealth's
proof on multiple elements of the crime of money laundering.
However, the defendant conceded certain points in her reply
brief and indicated at oral argument that the only remaining
question was whether the evidence was sufficient to show a
design to conceal. To the extent the defendant continues to
press any of the other arguments made in her opening brief, we
reject them.

     16While the evidence here was legally sufficient to prove
concealment money laundering under G. L. c. 267A,
§ 2 (2) (ii) (A), it could well be described as overwhelming
with respect to a charge of receiving stolen property over $250,
in violation of G. L. c. 266, § 60. Here, the Commonwealth
apparently inadvertently charged the defendant with receiving
stolen property of $250 or less, rather than the more
appropriate charge of receiving stolen property over $250.
                                                                  18


associated with concealment money laundering:   (1) "statements

by a defendant probative of intent to conceal"; (2) "structuring

the transaction in a way to avoid attention"; and (3) "using

third parties to conceal the real owner".17   Id.   We conclude

that this evidence, taken together, was sufficient to establish




     17The defendant resists the characterization of her role as
that of a third party to the underlying crime and argues that
her straightforward, and easily traceable, deposits of the money
into an account bearing her name constituted "transparent
division or deposit" of the proceeds of their joint crime, not
money laundering. United States v. Adefehinti, 510 F.3d 319,
322 (D.C. Cir. 2007). See United States v. Stephenson, 183 F.3d
110, 120 (2d Cir.), cert. denied, 528 U.S. 1013 (1999)
(gathering cases in support of proposition that "[s]ubsection
[i] of the money laundering statute does not criminalize the
mere spending of proceeds of specified unlawful activity").
However, based on this record, a rational jury could have
concluded that it was Kimell who stole the cash from her mother
and stepfather, and that Kimell then gave some of the cash to
the defendant to deposit, in an attempt to conceal the source
(or another listed attribute) of the funds. The fact that the
defendant did not conceal her own identity when making the
third-party deposit does not defeat the Commonwealth's claim
that the transaction was designed to conceal a listed attribute
of the funds in violation of the money laundering statute. See
United States v. Tekle, 329 F.3d 1108, 1114 (9th Cir.), cert.
denied, 540 U.S. 960 (2003), citing Hollenback v. United
States, 987 F.2d 1272, 1278–1280 (7th Cir. 1993), and United
States v. Lovett, 964 F.2d 1029, 1034 (10th Cir.), cert. denied,
506 U.S. 85 (1992) ("The necessary concealment . . . is that of
the source of the funds, not the identity of the money-
launderer"). See also United States v. Hall, 434 F.3d 42, 50-51
(1st Cir. 2006) ("The [money laundering] statute criminalizes
conduct designed to conceal or disguise the source of the drug
proceeds even if the defendant does not conceal his own identity
in the process"; collecting cases). To be sure, the defendant's
efforts at concealment in this case did not succeed. But the
relevant inquiry is one of purpose, not merely effect. Cuellar,
553 U.S. at 567.
                                                                   19


the "designed . . . [to] conceal" element under G. L. c. 267A,

§ 2 (2) (ii) (A).

    Our conclusion finds support in cases from several Federal

Courts of Appeals that were decided on similar facts.   See

Brown, 553 F.3d at 787 (evidence sufficient for concealment

money laundering where defendant engaged in cash transactions,

most of which were below $10,000, "to avoid setting off any

reporting requirements"); United States v. Hall, 434 F.3d 42, 50

(1st Cir. 2006) (evidence sufficient to support concealment

money laundering counts where defendant made loans to third

parties, including his girlfriend, falsely representing that

money came from inheritance, and in one instance, stating

purpose of loan was to "get some of his money more legal");

Willey, 57 F.3d at 1387 (evidence sufficient to support

concealment money laundering counts where defendant used

transfers to and among third parties, including his girlfriend,

to "move[] the money further away from [himself]").

    Finally, we reject the defendant's argument that the rule

of lenity requires us to rule in her favor.   The rule of lenity

"is a guide for resolving ambiguity, rather than a rigid

requirement that we interpret each statute in the manner most

favorable to defendants."   Commonwealth v. Roucoulet, 413 Mass.
647, 652–653 (1992), quoting Edgartown v. State Ethics Comm'n,

391 Mass. 83, 90 (1984).    We find no ambiguity to resolve in the
                                                                20


terms of G. L. c. 267A, § 2 (2) (ii) (A), which closely track

the cognate provisions of the long-standing and much interpreted

Federal money laundering statute.

    Conclusion.   For these reasons, we conclude that the

evidence was sufficient to support the defendant's money

laundering conviction.

                                    Judgment affirmed.